Citation Nr: 1725769	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, on a direct-incurrence basis, to include as due to in-service exposure to herbicides, and as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for chronic obstructive sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 (hypertension) and June 2011 (erectile dysfunction and sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the record.  These matters were previously before the Board in February 2014, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development by the RO before a decision may be made on the merits.

With regard to the Veteran's claimed hypertension, the VA obtained medical opinions in January 2010 and October 2016 evaluating the etiology of the Veteran's condition.  The January 2010 VA examiner opined that hypertension is not secondary to PTSD, and attributed the Veteran's hypertension to multiple risk factors, to include a significant family history.  The October 2016 VA examiner further opined that the Veteran's hypertension was less likely than not caused or aggravated by PTSD.  The examiner stated that there was "no cause and effect relationship that PTSD causes hypertension."  The examiner further indicated that while the Veteran may have elevations in blood pressure with PTSD exacerbations, symptoms will return to normal.  When addressing herbicide exposure, the examiner stated that "hypertension is not a presumptive condition related to Agent Orange exposure.  Service treatment records silent for any diagnosis or treatment for hypertension."  

The Board finds the October 2016 VA examiner's rationale is inadequate as it relates to herbicide exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not opine as to any medical relationship, specific to the Veteran, between herbicide exposure and hypertension, and only notes that hypertension is not on a presumptive list.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  Thus, a discussion of the medical relationship, if any, specific to the Veteran, is necessary, and a supplemental VA opinion should be obtained that adequately addresses whether it is at least as likely as not that the Veteran's hypertension is related to herbicide exposure.

In addressing his claimed erectile dysfunction, the Veteran attended a VA examination in April 2011.  The examiner opined that the Veteran's current erectile dysfunction was less likely than not related to PTSD.  The examiner's rationale was that his condition was likely due to multiple factors to include hypertension, hypogonadism, and hypertensive medication.  However, the examiner does not address whether the Veteran's erectile dysfunction was aggravated (permanently worsened beyond natural progression) by his PTSD.  Therefore, the Board finds the April 2011 VA opinion is inadequate, and an addendum opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Lastly, with regard to sleep apnea, the Veteran attended a VA examination in November 2010.  There, the examiner opined that "while both conditions worsen sleep, neither one causes the other. PTSD does not cause obstructive sleep apnea."  The opinion is inadequate in that it does not address whether it is "at least as likely as not" that the Veteran's sleep apnea is chronically aggravated by his PTSD.  Id.  Therefore, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiners who wrote the November 2010, April 2011, and October 2016 opinions, or, if those examiners are unavailable, to another suitably qualified VA clinician, for completion of addendum opinions.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements, including any supporting medical evidence submitted by the Veteran.

The examiner addressing the Veteran's hypertension must address, specific to the Veteran, the medical relationship, if any, between the Veteran's hypertension and herbicide exposure, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his herbicide exposure in service.

The examiners addressing sleep apnea and erectile dysfunction must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea and/or erectile dysfunction are/is chronically aggravated by his PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




